Title: From James Madison to Alexander J. Dallas, 24 June 1808
From: Madison, James
To: Dallas, Alexander J.



Sir.
Dept. of State, June 24th. 1808.

The enclosed paper will put you in possession of a complaint just received from Mr. Foronda.  He has been informed, by authority from the President, that it would be transmitted to you, who would make the proper enquiries and take the proper steps in the case.  It may be well for you to be apprized that Mr. Folch is not known to this Department in the character ascribed to him.  It does not appear indeed that the municipal law, requiring a report of the Members & suites of Foreign Legations, has been attended to by that of Spain, farther than by a personal introduction by Mr. Foronda, of Mr. de Lema, as charged with the functions of Secretary of Legation.  I am &c.

James Madison.

